Citation Nr: 1411468	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression, and a psychiatric disorder diagnosed as alcoholic dementia.  

2. Entitlement to service connection for a psychiatric disorder, to include PTSD.  

3. Entitlement to service connection for a back disability, to include degenerative joint disease.  

4. Entitlement to service connection for a right knee disability, to include degenerative joint disease.  

5. Entitlement to service connection for a left knee disability, to include degenerative joint disease.  

6. Entitlement to special monthly compensation (SMC) based on need for aid and attendance, or based on housebound status.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, II, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and May 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011 the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of the hearing testimony is in the claims file.  While the Veteran chose not to provide testimony regarding his claim for SMC based on need for aid and attendance, or based on housebound status, he has perfected his appeal regarding this issue and his attorney in August 2013 confirmed that the issue remained in appellate status.  

At the time of the Board hearing, the Veteran submitted additional evidence along with a waiver of initial RO review.  

In a rating decision in April 2007, the RO denied service connection for PTSD and depression.  At the time of the April 2007 RO decision, the Veteran was diagnosed with PTSD and alcoholic dementia, which were diagnoses that were part of the evidentiary record.  For these reasons, new and material evidence is necessary to reopen the claim of entitlement to service connection for PTSD and depression, and a psychiatric disorder diagnosed as alcoholic dementia.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1996) (the use of different nomenclature to identify the disability for which service connection is sought does not transform a claim which has been previously denied into a separate and distinct, or new, claim).  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issues of entitlement to service connection have been broadened and characterized as stated on the title page.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

The issues of service connection for a back disability, right knee disability, left knee disability, psychiatric disorder, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. In an unappealed rating decision in April 2007, the RO denied the Veteran's claim of service connection for PTSD based on the determination that the record failed to show a verified in-service stressor; the RO denied service connection for depression based on the determination that there was neither an in-service nor post-service diagnosis of depression.  

2. There was no evidence or information received within one year of the April 2007 rating decision.

3.  The additional evidence presented since the April 2007 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been submitted since the previous denial that is sufficient to reopen the claim of service connection for PTSD and depression, and a psychiatric disorder diagnosed as alcoholic dementia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening of the claim of service connection for PTSD and depression, and a psychiatric disorder diagnosed as alcoholic dementia, further discussion of compliance with VCAA is not required at this time.


Application to Reopen the Claim of Service Connection 

In a rating decision in April 2007, the RO denied service connection for PTSD based on the determination that the record failed to show a verified in-service stressor.  The RO also denied service connection for depression based on the determination that there was neither an in-service nor post-service diagnosis of depression.  After the Veteran was notified of the adverse determination, he filed a timely notice of disagreement in May 2007, and a statement of the case was issued in September 2007.  The Veteran did not file a substantive appeal and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b).  

In the instant case, there are VA mental health treatment records in the file that were printed in May 2008 and include entries dated from December 2007 to April 2008.  Thus these records were in VA's constructive possession within one year of the April 2007 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  However these records are cumulative of the evidence at the time of the April 2007 rating decision and are not new and material evidence.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the last final denial by the RO in April 2007, the evidence consisted of the Veteran's October 2005 claim for depression and PTSD, June 2006 claim for service connection for PTSD, and VA treatment records, which include a January 2006 hospital discharge summary showing diagnoses of alcohol dependence, PTSD, and alcoholic dementia.  

The additional evidence presented since the last final denial in April 2007 includes testimony from the Veteran's spouse in January 2011 that in the 1970s the Veteran was withdrawn, nervous, anxious, and avoided people.  See Board hearing transcript pages 9, 11.  This testimony is new as it was not of record at the time of the last rating decision in April 2007.  This evidence is material because it suggests that the Veteran has had symptoms of a psychiatric disorder since his separation from service in 1970.  Thus this testimony constitutes new and material evidence because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for PTSD and depression and a psychiatric disorder diagnosed as alcoholic dementia.  As will be further explained, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for PTSD and depression and a psychiatric disorder diagnosed as alcoholic dementia, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  



REMAND

Under the duty to assist, further development is necessary to determine whether the Veteran has a psychiatric disorder that is related to service.  VA records in January 2006 provide a diagnosis of PTSD.  During the January 2011 Board hearing, the Veteran testified that he had PTSD that was related to his service in Vietnam and requested a VA examination.  As the Veteran has not had a VA psychiatric examination he must be scheduled for such an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Further, VA treatment records in June 2006 show that the Veteran was approved for benefits from the Social Security Administration (SSA).  The SSA records need to be obtained as they may be relevant to the Veteran's claims of service connection for a psychiatric disorder, back disability, right knee disability, and left knee disability.  An attempt should also be made to obtain any outstanding VA treatment records from 2005 as the file includes treatment records from 2006 to 2008 and the Veteran testified that approximately beginning in 2005 he was treated at the Salem VA Medical Center.  

Lastly, the Veteran's claim of entitlement to special monthly compensation based on need for aid and attendance, or based on housebound status, is inextricably intertwined with the service connection claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the RO must review the Veteran's SMC in conjunction with its readjudication of the Veteran's claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of all the medical records from SSA that were used in considering the Veteran's claim for benefits.  Contact the Salem VA Medical Center and obtain any outstanding treatment records from 2005 and from 2008 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After the above development has been completed and all outstanding records have been associated with the claims folder, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of his psychiatric disorder.  It is imperative that the examiner review the evidence in the claims file, including a complete copy of this REMAND, and acknowledge such review in the examination report.  After reviewing the claims folder and examining the Veteran the examiner must: 

a.) Offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If so, the examiner must provide an opinion as to whether the PTSD symptoms are related to the Veteran's fear of hostile military or terrorist activity during service.

b.) Offer an opinion whether the Veteran has any other psychiatric diagnoses other than PTSD.  If so, the examiner must provide an opinion whether any psychiatric disorder other than PTSD is related to the Veteran's service.

The examiner is advised that the Veteran is competent to report his symptoms and history. 

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

4. Afterwards readjudicate the claims of service connection for a psychiatric disorder to include PTSD, back disability to include degenerative joint disease, right knee disability to include degenerative joint disability, left knee disability to include degenerative joint disability, and SMC based on need for aid and attendance, or based on housebound status.  If any benefit sought is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


